Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I, Subspecies, Subspecies I(a), Subspecies I(a)(i), reading on Figs. 1 and 2A in the reply filed on 10/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-8, 13, 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2022.
Regarding claim 13, the limitation “wherein the power rail is located at a same height as the upper interconnection line” in line 7 reads on non-elected species I(b).  See figure 20A, feature POR.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the title is citing a semiconductor device and package.  However, the inventive concept is directed to a via structure as cited in claim 1, line 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-10, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 20170200675 A1).
Regarding claim 1, Jung discloses a semiconductor device (Fig. 5), comprising: a semiconductor substrate (103) having a first surface (facing 106) and a second surface (facing 184), which are opposite to each other; an active pattern (portion of 106 contacting 109) protruding from the first surface of the semiconductor substrate, the active pattern including a source/drain region (“source/drain regions” [0090]); a power rail (167) electrically connected to the source/drain region; a power delivery network (189) disposed on the second surface of the semiconductor substrate; and a penetration via structure (145) penetrating the semiconductor substrate and electrically connected to the power rail and the power delivery network, wherein the penetration via structure comprises: a first conductive pattern (139 within 145a) electrically connected to the power rail; and a second conductive pattern (139 within 140) electrically connected to the power delivery network, wherein the first conductive pattern comprises a material different from the second conductive pattern (“with an “A” element”, “free of the “A” element” [0094]).
Illustrated below is Fig. 5 of Jung.

    PNG
    media_image1.png
    467
    642
    media_image1.png
    Greyscale

Regarding claim 2, Jung discloses a semiconductor device (Fig. 5), wherein the penetration via structure further comprises: a barrier pattern (133) interposed between the semiconductor substrate and the first conductive pattern and between the semiconductor substrate and the second conductive pattern.
Regarding claim 3, Jung discloses a semiconductor device (Fig. 5), wherein the penetration via structure further comprises: a seed pattern (136) interposed between the barrier pattern and the second conductive pattern, wherein the seed pattern comprises a same material (“Cu seed layer” [0049]) as the first conductive pattern (“copper” [0046]).
Regarding claim 4, Jung discloses a semiconductor device (Fig. 5), wherein the seed pattern and the first conductive pattern are in direct contact with each other and form a single object (“electrolytic plating method” [0049]).
Regarding claim 9, Jung discloses a semiconductor device (Fig. 5), wherein the penetration via structure further comprises: an insulating pattern (130) interposed between the semiconductor substrate and the barrier pattern.
Regarding claim 10, Jung discloses a semiconductor device (Fig. 5), wherein the power delivery network comprises: a plurality of lower interconnection lines (189 extending vertically, 189 extending horizontally) disposed on the second surface of the semiconductor substrate, wherein the second conductive pattern of the penetration via structure penetrates a portion of the semiconductor substrate and is connected to a corresponding one of the lower interconnection lines.
Regarding independent claim 14, Jung discloses a semiconductor device (Fig. 5), comprising: a semiconductor substrate (103) having a first surface (facing 106) and a second surface (facing 184), which are opposite to each other; a transistor (“transistors” [0036]) disposed on the first surface of the semiconductor substrate; a power rail (167) electrically connected to a terminal of the transistor (109); a lower insulating layer (186) disposed on the second surface of the semiconductor substrate; a plurality of lower interconnection lines (189 extending vertically, 189 extending horizontally) disposed in the lower insulating layer; and a penetration via structure (145) penetrating the semiconductor substrate and electrically connecting a corresponding one of the lower interconnection lines to the power rail, wherein the penetration via structure extends from the second surface toward the first surface in a direction substantially perpendicular to the second surface of the semiconductor substrate, and the penetration via structure comprises: a first conductive pattern (139 within 145a) electrically connected to the power rail; and a second conductive pattern (139 within 140) electrically connected to the corresponding lower interconnection line, wherein the first conductive pattern comprises a metal different from the second conductive pattern (“with an “A” element”, “free of the “A” element” [0094]).
Regarding claim 15, Jung discloses a semiconductor device (Fig. 5), wherein the penetration via structure further comprises: a barrier pattern (133) interposed between the semiconductor substrate and the first conductive pattern and between the semiconductor substrate and the second conductive pattern; and an insulating pattern (130) interposed between the semiconductor substrate and the barrier pattern.
Regarding claim 16, Jung discloses a semiconductor device (Fig. 5), wherein the penetration via structure further comprises: a seed pattern (136) interposed between the barrier pattern and the first conductive pattern and between the barrier pattern and the second conductive pattern.
Regarding claim 17, Jung discloses a semiconductor device (Fig. 5), wherein the seed pattern comprises a same metal (“Cu seed layer” [0049]) as the first conductive pattern or the second conductive pattern (“copper” [0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jung.
Regarding independent claim 20, Jung discloses a semiconductor package (Fig. 5), comprising: a lower semiconductor chip (entirety of structure between 181 and 196) including a semiconductor substrate (103) and a penetration via structure (145) penetrating the semiconductor substrate; and the penetration via structure comprises: a first conductive pattern (139) penetrating a lower portion of the semiconductor substrate (portion of 103 closer 184); and a second conductive pattern (133) penetrating an upper portion of the semiconductor substrate (portion of 103 closer to 112), wherein the first conductive pattern comprises a metal (“copper” [0046]) different from the second conductive pattern (“Ta” [0049]).
Jung fails to expressly illustrate an upper semiconductor chip disposed on the lower semiconductor chip, wherein the upper semiconductor chip is electrically connected to the lower semiconductor chip through the penetration via structure.  However, Jung clearly teaches semiconductor packages comprising lower and upper semiconductor chips disposed on one another (“stack” [0003]) and further teaches electrically connecting lower and upper semiconductor chips through a penetration via structure (“through-silicon-via” [0003]).
One of ordinary skill in the art at the time of filing would have recognized that disposing an upper semiconductor chip on the lower semiconductor chip of Jung (Fig. 5) using the known technique of stacking and electrically connecting semiconductor chips disclosed by Jung ([0003]) would have yielded predictable results.  Therefore, the claimed upper semiconductor chip spatial and electrical configuration would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claims 11-12 is the inclusion of the limitation wherein the power rail is buried in the device isolation layer in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “power rail” and “buried” in combination with all other limitations in claims 11, 10, and 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            
/BRADLEY SMITH/            Primary Examiner, Art Unit 2817